The contempt case was a separate and distinct proceeding brought pursuant to Section 12137 et seq., General Code. The court had jurisdiction to determine in that case whether the order of injunction was void. By finding that Dale L. Cattell was guilty of contempt, the court necessarily found that such order was not void. Cattell had the right of appeal, but, *Page 126 
instead of availing himself of that remedy, there was instituted this proceeding in habeas corpus. There is a long line of decisions of this court to the effect that extraordinary legal remedies cannot be substituted for an appeal. This rule applies to a writ of habeas corpus. For the reasons given, the judgment should be affirmed.